DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2021 has been entered.

Response to Amendment
This action is in response to the RCE amendments filed on 03/03/2021. The amendments filed on 04/05/2021 have been entered. Accordingly Claims 1, 3-9 and 11-17 are pending. Claims 16 and 17 are new claims. The previous 112(b) rejections of claims1, 3-9 and 11-15 have been withdrawn in light of Applicant’s amendments and remarks in the claim set filed 04/05/2021. There are no further rejections.

REASONS FOR ALLOWANCE
Claims 1, 3-9 and 11-17 are allowable. 
	The following is an Examiner’s statement for reason of allowance included in the Final Action mailed on 31 December 2020. The statement has been adapted to reflect the amendments filed on 05 April 2021.
The following is an examiner’s statement of reasons for allowance over the prior art: The prior art of record fails to reasonably teach or in combination render obvious the following 
The prior art of record considered pertinent art:  
Yoshikawa (U.S. 20120027282) – teaches an ultrasound diagnostic system for displaying a color map which reflects differences of the blood flow dynamics, but the color map processor does not teach a binary color map and time derivatives of the time-intensity curve and as such the production of a parametric image is also not disclosed.
Averikou (U.S. 20150371379) – teaches an ultrasound diagnostic system for progress assessment of therapeutic treatment of tumors. The system incorporates the limitations regarding the time-intensity curve and time-dependent parameters to produce a binary color map function of the polarity [0021-0024][0031]; Averikou does not teach a time derivative of the time-intensity curve 
Gurevich (U.S. 20160253800) – teaches systems and methods of characterizing blood flow and tissue perfusion. The method teaches generating time-intensity curve and describes a derivative of all phases dertemined based upon the first and second derivatives associated with intensity changes on a pixel-by-pixel or voxel-by-voxel basis [0068]. 
From the references Averikou and Gurevich it would not be obvious to to take the derivative from Gurevich then conduct the process from Averikou to obtain a binary image map which is a function of the polarity of the time derivative of the time-intensity curve based on an output from Gurevich since Averikou discloses I(t) specifically and the corresponding equations. Thus, the a time derivative of the time-intensity curve; a color map processor, responsive to the plurality of time-dependent parameters, which is configured to produce a binary color map; and an image processor, which is configured to, based on the binary color map, produce a parametric image which is a function of the polarity of the time derivative of the time-intensity curve.” , as recited in the claims as a whole.
Dependent claims 3-8 and 11-17 are allowable at least by virtue of their dependency upon claims with allowable subject matter in the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/AMAL ALY FARAG/            Examiner, Art Unit 3793                                                                                                                                                                                            /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793